DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 03/21/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 57-63, 69-70 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 2019/0025240 A1 – hereafter ‘240) in view of Tang et al. (Sci China Inf Sci, 2014, 57; 042402:1-042402:10).
‘240 discloses a method for fabricating electrodes for a microchannel device ([0008]) that includes the following limitations for claim 57: 
“A method
“providing a device”: ‘240 discloses providing a TEER chip (chip 300; Fig. 8A; [0165]).  
“a fluidic channel with at least two fluidic ports”: ‘240 disclose providing a fluidic channel (channel 107; Fig. 1C; [0123]) that has two ports (Fig. 2; [0128]; [0129]).  
“an electrode having a platinum black coating”: ‘240 discloses that the channel includes a membrane (membrane 130) with an electrode (electrode 102; [0127]) where the electrode can be made from a metal, a semi-conductor, an oxide, a carbon and a polymer ([0025]).  
“a cell culture media within the fluidic channel”: ‘240 discloses that culture media is supplied to the channels ([0157]).  
“seeding electrically-active cells within the fluidic channel”: ‘240 discloses that the cells are adhered to the membrane ([0048]) where this is being interpreted as seeding the microchannel.  The cells of ‘240 are being interpreted as being electrically-active cells.  
For claim 57, ‘240 discloses multiple electrodes on the membrane ([0021] where this is being interpreted as an array.  As ‘240 discloses at least two electrodes on the membrane, this would be a multi-electrode array barring a specific definition within the specification.  
‘240 differs from claim 57 regarding to the coating being platinum black. 
Tang discloses a microelectrode array (Abstract) that for claim 57 includes the step of using a common coating material such as platinum black (Introduction, pg 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ the conventional and art recognized coating of platinum black on an electrode in order to improve the performance of the electrodes.  The suggestion for doing so at the time would have been in order to lower the impedance of the microelectrodes by up to two orders and increase the effective surface area of the electrode (Introduction, pg 1; Introduction, pg 2 second paragraph).  
For claim 58, the platinum black coating of modified ‘240 is being interpreted as stable.  
For claim 59, ‘240 discloses flowing culture media across the cells ([0157]).  
For claim 60, ‘240 discloses recording the electrical signal ([0135]).  
For claim 61, ‘240 discloses using the electrodes to measure cellular activity ([0139]-[0147]).  
For claim 62, ‘240 discloses measuring the capacitance of the cells ([0072]). 
For claim 63, ‘240 discloses that the signal an impedance value ([0072]).  
For claim 69, ‘240 discloses measuring transepithelial electric resistance ([0064]).  
For claim 70, ‘240 discloses that electrode is made of gold ([0122]) on top of a polycarbonate membrane ([0012]; [0041[).  
For claim 74, ‘240 discloses that the cells are adhered to the membrane ([0048]) and therefore are adhered to the electrode. 


Claim 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 2019/0025240 A1 – hereafter ‘240) in view of Tang et al. (Sci China Inf Sci, 2014, 57; .
’240 discloses having cells on the membranes, but differs regarding the specific cells of claims 64-67. 
‘067 discloses a device for monitoring the migration or invasion of a biological particle that for claims 64-67 using neuron cells, cardiomyocytes ([0163]) and muscle tissue ([0099]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the cells of ‘067 within ‘240 in order to test a biological compound ([0163]).  The suggestion for doing so at the time would have been in order to determine if drug compounds have toxic effects on the cells ([0163]).  
‘240 differs from the instant claim 71 regarding the culture media including a drug or compound. 
‘067 discloses that the culture media includes a drug ([0163]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the drug of ‘067 within ‘240 in order to test a biological compound ([0163]).  The suggestion for doing so at the time would have been in order to determine if drug compounds have toxic effects on the cells ([0163]).  

Claim 72 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 2019/0025240 A1 – hereafter ‘240) in views of Tang et al. (Sci China Inf Sci, 2014, 57; 042402:1-042402:10) and Wang et al. (US 2004/0152067 A1 – hereafter ‘067) and in further view of Hicks, Jr. (US 6,312,952 B1 – hereafter ‘952).
Modified ‘240 differs from claims 72 and 73 regarding the drug and compound used in the culture media.  
For claims 72 and 73, ‘952 discloses supplying a drug such as isoproterenol (col. 12 lines 17-27) and a compound such as necrosis factor- (col. 9 lines 21-32).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the compounds of ‘952 within modified ‘240 in order to test the toxicity of the compounds on a cell. The suggestion for doing so at the time would have been to enhance marker protein synthesis (col. 9 lines 45-60).  

Allowable Subject Matter
Claims 75-78 are allowed.
The following is an examiner’s statement of reasons for allowance: for claim 2, the prior art fails to teach or fairly suggest a method that provides a microfluidic device that includes a top and a bottom microchannel, a top layer along the top surface of the microchannel having a first electrode, a membrane layer located at an interface region between the two microchannels and a bottom layer having a second electrode and a multi-electrode array.  These limitations are in combination and in context with the claim as a whole.  
Claims 76-78 would be allowable for reasons similar to claim 75.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
As an initial note, Applicant’s arguments regarding the newly presented claim 75 are moot in light of paragraph 35 of the current Office Action. 
Applicant’s arguments begin in section 1 on page 6 where applicant provides some background of the claimed invention (this continues to the middle of page 7.  
In the second paragraph on page 7, Applicant presents the following points: 
“The present invention is inventive over the Examiner cited documents, for at least these reasons, because the prior art does not teach how to measure: 
1. permeability and electrical function simultaneously in a single microfluidic chip; 
2. electrical function through combination of TEER and MEA; and 
3. first and second electrodes (e.g. to measure TEER) together with an MEA on a device having channels, such as a vertically stacked two-channel device. “
These points are not found persuasive as these steps are not positively recited within the claim and are features relied upon, but not claimed within the instant claim 1..
Applicant argues the following in the last paragraph on page 7: 
“With respect to the third point (above), the Federal Circuit has been adamant that a reference must not only disclose all elements of the claim within the four corners of the document, but must also disclose those elements arranged as in the claim, and that the test is thus more accurately understood to mean arranged or combined in the same way as in the claim. The prior art does not expressly or implicitly teach the arrangement of the elements of the present claims. This is the case here, as discussed below”
Applicant appears to be refereeing to MPEP §2131 second paragraph where this applies to anticipation under 35 U.S.C. 102.  The claims are rejected under 35 U.S.C. 103(a) and this argument is not applicable here. 
Applicant argues in the first three paragraphs on page 8 that Henry teaches away from multi-electrode arrays in paragraph 7 of the applied reference.  This is a mischaracterization of the reference since Applicant fails to cite the entire paragraph and this is drawn to arrays within a single channel and not the electrode system of Henry which has electrodes in two channels.  
Applicant’s arguments in the third and fourth paragraph of page 8 is not found persuasive as Henry discloses an electrode array, i.e. a multi-electrode array.  Applicant further argues that the impermissible hindsight was used in the rejection.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding Applicants argument in the first paragraph on page 9 that Tang does not teach measuring TEER with a first electrode and a multi-electrode array, this is not found persuasive as Tang was applied for the teaching of platinum black over the electrodes.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As stated above, the measuring steps are not claimed and are features relied upon, but not claimed.  
Applicant’s arguments in section 4 on page 9 regarding Wang reiterates the above remarks which have been addressed.  
Applicant’s arguments in section 5 on page 10 regarding Hicks reiterates the above remarks which have been addressed.  
On pages 10 and 11, Applicant presents alleged unexpected results regarding the claimed invention.  However, the Applicant did not provide a nexus between the claimed invention, the prior art of record and the alleged results.  Therefore, this argument is not found persuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the claims stand rejected.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rajasekaran et al. (US 2018/0372711 A1 A1) which disclose a method of generating an impedance signal to determine the presences of a microorganism using an interdigitated electrode and a microelectrode array.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799